DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/6/2022. The amendments
filed on 6/6/2022 have been entered, as have the newly added claims 20 and 21. Accordingly, claims 1-15 and 17-21 are pending. Claim 16 has been cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), in light of the applicant’s cancellation of the claim the rejection to claim 16 has been withdrawn.
	After review of the applicant’s remarks and amendments to claims 1, 6, 16 and 18-19, examiner agrees with the amendments and the objections to claims 1, 6, 16 and 18-19 have been withdrawn.
	After review of the amendments made to claims 1-3, 5-8 and 10-17, examiner agrees with the applicants remarks and the claims have been interpreted to no longer invoke 35 USC § 112(f). Accordingly, the 35 USC § 112(a) and 35 USC § 112(b) rejections are withdrawn because the 35 U.S.C. § 112(f) interpretation is now moot.
	Examiner respectfully submits that Applicant did not appear to address the previously applied rejection under 35 U.S.C. § 101. Accordingly, claim 1 remains rejected under 35 U.S.C. § 101. For further details, see the 35 U.S.C. § 101 rejection section of the present Office Action.

Claim Objections
Claim 18 is objected to because of the following informalities: the claim recites the limitation “displaying blood flow image in”. This appears to be a typo, and should read –displaying the blood flow image in–.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "inferred by the interference unit". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “the interference unit” is. There is no recitation of “an interference unit” that clearly points out what is being claimed. It is unclear if the “interference unit” refers to the “inference unit” recited in claim 1 or to another distinct “interference unit”. Hence, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the “interference unit” is interpreted as the “inference unit”. It is suggested to amend claim 1 to replace “interference unit” with –inference unit–, if that is what applicant intends to be claimed.
Claim 11 recites the limitation "a blood flow region on the new generated ultrasonic image". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “the new generated ultrasonic image” is referring to, because there is no recitation of “a new generated ultrasonic image” in claim 11 or the depending claim 1. One of ordinary skill in the art would be unsure if “the new generated ultrasound image” refers to the “ultrasonic image of a subject” as recited in claim 1 or to another distinct “ultrasound image.” Hence, claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, “the new generated ultrasound image” is given the broadest reasonable interpretation. It is suggested to amend claim 11 to clarify what “new generated ultrasound image” is being claimed.
	Claims 12 and 13 recite the limitation "the region of interest set by the inference unit". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what region of interest is “set” by the inference unit. There is no recitation of a “set” region of interest in claims 12, 13 or the depending claim 1. One of ordinary skill in the art would be unsure if the “the region of interest set by the inference unit” refers to the “region of interest inferred by the interference unit” as recited in claim 1 or to another distinct region of interest. Hence, claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, “the region of interest set by the inference unit” is given the broadest reasonable interpretation. It is suggested to amend claims 12 and 13 to clarify “the region of interest set by the inference unit” that is being claimed.
	Claim 21 recites the limitation "displaying the blood flow image in the inferred region of interest". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “the blood flow image” refers to. There is no other recitation of “a blood flow image” in claim 21 that would clearly point out the claimed element. It is unclear if the “blood flow image” refers to the “ultrasonic image”, the “elastic image”, or to another new “blood flow image”. Hence, claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, “the blood flow image” is interpreted as an elastic image.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites inferring a region of interest on the ultrasonic image by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data.
	The limitation “to infer, a region of interest on the ultrasonic image on the ultrasonic image generated by the ultrasonic image generation unit by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic trained model. That is, other than reciting “by using a trained model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by using a trained model” language, “to infer” in the context of this claim encompasses the user manually determining a region of interest on an ultrasound image. This is a task that can be performed by a human operator (e.g. a radiologist or one of skill in the art) by manually going through each ultrasound image and visually inspecting each ultrasound image (i.e. comparing each image side by side, or ‘slice by slice’) and selecting a target region. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic algorithmic concepts (i.e. the “trained model”), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a trained model trained with a region of interest set on the ultrasonic image as teaching data. The “trained model” is recited at a high-level of generality (i.e., as a generic trained model performing a generic algorithmic function of identifying target information by training itself using teaching data) such that it amounts no more than mere instructions to apply the exception using a generic trained model. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a trained model to set a region of interest amounts to no more than mere instructions to apply the exception using a generic algorithm. Mere instructions to apply an exception using a generic algorithm (vis a vis the “trained model”) cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-15 are also rejected by virtue of dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US2017/0360412 A1, 2017-12-21) (hereinafter “Rothberg”) in view of Hope Simpson et al (US2019/0336108 A1, 2019-11-07) (hereinafter “Hope Simpson”).
	Regarding claim 1, Rothberg teaches an ultrasonic diagnostic apparatus (“An apparatus, comprising: at least one processor configured to: obtain an ultrasound image of a subject; and generate a diagnosis” [clm 1]) comprising:
	a memory storing a program (“the host device comprises a processor and memory” [0101]; “memory” [0301]-[0310], figs. 15A-15B and assoc par); and
	one or more processor which, by executing the program (“the host device comprises a processor and memory” [0101]), function as:
		an ultrasonic image generation unit configured to generate an ultrasonic image of a subject (“an ultrasound device to capture medically relevant ultrasound images” [0005], [abst.]; “The computing device may, in turn, use the received ultrasound data to generate the ultrasound image. Additionally (or alternatively), the ultrasound image may be generated by the ultrasound device and the computing device may retrieve the ultrasound image from the ultrasound device.” [0228], fig. 15B and assoc par; ultrasound images are generated by the computing device (comprised of processor, processing circuitry, etc.) using ultrasound data obtained by ultrasound device [0307]-[0316]); 
		an inference unit configured to infer a region of interest on the ultrasonic image generated by the ultrasonic image generation unit by using a trained model trained with a region of interest as teaching data (“the at least one processor is configured to guide capture of the ultrasound image at least in part by determining whether the other ultrasound image contains an anatomical view of the subject within a target region of the subject.” [0023], fig. 4 and assoc par; “(a) receiving, by a host device, ultrasound image data generated by a ultrasound probe …; and (b) comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data.” [0101], fig. 14 and assoc par; “EF may be a measure of how much blood a heart ventricle pumps out with each contraction. The EF may be identified be computed by, for example, analyzing one or more ultrasound images of a heart of the subject” [0216]; the device uses ultrasound images of the heart to train a model to identify regions of interest and blood flow values [see fig. 4 reproduced below]), and
		a display unit configured to display the region of interest inferred by the inference unit as superimposed on the ultrasonic image generated by the ultrasonic image generation unit (“configured to overlay the at least one medical parameter onto the ultrasound image of the subject to form a composite image” [0073], fig. 4 and assoc par; “a display” [0008]; “Display Screen 1508” fig. 15B and assoc par; the region of interest is overlaid on the acquired ultrasound image [see fig. 4 reproduced below]).


    PNG
    media_image1.png
    797
    535
    media_image1.png
    Greyscale

Figure indicating blood flow parameters and region of interest (caption) determined by a trained model trained using ultrasound images of the heart (Rothberg fig. 4, annotated)
	but Rothberg fails to explicitly teach a blood flow image.
	However, in the same field of endeavor, Hope Simpson teaches an ultrasonic diagnostic apparatus (“An ultrasound system” [clm 1]), comprising:
	a memory storing a program (“Channel Memory 121”, “Beamformer Memory 123” fig. 1 and assoc par); and
	one or more processor which (“processor 150” [0030], fig. 1 and assoc par), by executing the program, function as:
		an ultrasonic image generation unit configured to generate an ultrasonic image of a subject (“a processor … configured to execute instructions, which may be stored in computer-readable medium, and which when executed cause the processor to perform a machine-trained algorithm for producing ultrasound images and/or outputting tissue information” [0032], fig. 1 and assoc par);
		an inference unit configured to infer a region of interest on the ultrasonic image generated by the ultrasonic image generation unit by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data (“the neural network may be trained to provide flow imaging data (e.g., beam-angle dependent or beam-angle independent velocity information) directly from the echo signals and/or beamformed signals, while the system produces an anatomy image for overlay therewith using the pre-programmed or model-based processing components in processor 150.” [0033]; “the input training arrays, Xi, may be formed from any desired type of image data (e.g., flow image data, elastography image data) surrounding point in a region of interest in an image.” [0036], fig. 2 and assoc par; “elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; color Doppler has been interpreted as blood flow image, system implements a neural network trained using flow image data (i.e. blood flow image data) of a region on interest as teaching data [0007], [0033]-[0041]);
		a blood flow image generation unit configured to generate a blood flow image in the region of interest inferred by the interference unit (“a display processor configured to generate an ultrasound image using the imaging data provided by the neural network” [clm 5]; “The color data, also referred to as Doppler image data, may then be coupled the scan converter 130 where the Doppler image data is converted to the desired image format and overlaid on the B-mode image of the tissue structure containing the blood flow to form a color Doppler image.” [0028]; “The imaging data and/or tissue information output by the neural network may include B-mode imaging data, Doppler imaging data, vector flow imaging data,” [0053]; a color Doppler image is generated using Doppler image data in the region of interest); and 
		a display unit configured to display the blood flow image in the region of interest inferred by the inference unit as superimposed on the ultrasonic image generated by the ultrasonic image generation unit (“the processor is further configured to cause a display to display the ultrasound image.” [clm 7]; “The color data, also referred to as Doppler image data, may then be coupled the scan converter 130 where the Doppler image data is converted to the desired image format and overlaid on the B-mode image of the tissue structure containing the blood flow to form a color Doppler image.” [0028]; the display is configured to display a color Doppler image by overlaying Doppler image data onto the region of interest of the B-mode image).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus and model training taught by Rothberg with the blood flow image as taught by Hope Simpson. Acquisition of ultrasound images typically requires considerable skill, since a technician operating an ultrasound device needs to know where the anatomical structure to be imaged is located and how to properly position the ultrasound device to capture a medically relevant ultrasound image of the anatomical structure (Rothberg [0004]). Conventional ultrasound systems may benefit from improvements; for example, conventional signal processing components implement model-based algorithms, some of which may be imperfect and thus only provide approximations. Limitations of pre-programmed algorithms and hardware may introduce image artifacts or other shortcomings in the system output (Hope Simpson [0003]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).
	Regarding claim 2, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 1.
	Rothberg further teaches a training device configured to generate the trained model by performing training with the region of interest on the ultrasonic image as the teaching data (“model may be trained using a database of annotated ultrasound images” [0006]; “the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by providing the ultrasound image as an input to a multi-layer neural network” [0009]-[0013]; “the computing device 1502 may also provide one or more captured ultrasound images of the subject to the database 1522 to add to the medical record of the subject” [0313]; the training images contain annotations indicating the quality and location of the target anatomical view (i.e. region of interest), the processor in the computing device (i.e. the training device) trains the multi-layer neural network (i.e. the trained model) in part using the captured ultrasound image contained on the database [0006]-[0013]).
	Regarding claim 3, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	Rothberg further teaches the training device is configured to generate the trained model by performing training with an ultrasonic image and a region of interest on the ultrasonic image as the teaching data (“the at least one processor is configured to guide capture of the ultrasound image at least in part by determining whether the other ultrasound image contains an anatomical view of the subject within a target region of the subject.” [0023], fig. 4 and assoc par; “(a) receiving, by a host device, ultrasound image data generated by a ultrasound probe …; and (b) comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data.” [0101], fig. 14 and assoc par; [see claim 1 rejection]),
	but Rothberg-2- fails to explicitly teach training is performed with a blood flow region.Amendment for Application No.: 17/103756Attorney Docket: 10209630US01
	However, in the same field of endeavor, Hope Simpson teaches generating a trained model by performing training with a blood flow region in the ultrasonic image and a region of interest on the blood flow region as the teaching data (“the input training arrays, Xi, may be formed from any desired type of image data (e.g., flow image data, elastography image data) surrounding point in a region of interest in an image.” [0036], fig. 2 and assoc par; “human hearts from multiple test subjects could be scanned … and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition.” [0050]; the neural network is trained using heart images (i.e. blood flow regions) segmented into cardiac chambers (i.e. region of interest on the blood flow region) to perform recognition of anatomical structures within the heart [0050] [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus taught by the combination of references above with the blood flow regions as taught by Hope Simpson. Acquisition of ultrasound images typically requires considerable skill, since a technician operating an ultrasound device needs to know where the anatomical structure to be imaged is located and how to properly position the ultrasound device to capture a medically relevant ultrasound image of the anatomical structure (Rothberg [0004]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).
	Regarding claim 4, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	Rothberg further teaches a case where a region of interest is set on an ultrasonic image frozen on the display unit (“an ultrasound image of a subject captured by an ultrasound device” [0007]; examiner interprets the captured image as frozen on the display unit a display [0008]), the 
	ultrasonic image displayed on the display unit and the region of interest are output to the training device (“the computing device is configured to determine whether the ultrasound image contains the target anatomical view … by providing the ultrasound image as an input to a multi-layer neural network” [0009], [clm 1]; “the ultrasound image may be provided as input to a neural network that is trained to identify an anatomical view contained in the ultrasound image … the identified anatomical view may be compared with the target anatomical view” [0230]; frozen ultrasound images are input to a neural network (i.e. output to the training device), and determines if the ultrasound image contains the target anatomical view.” [0007]-[0012], [0230]).  
	Regarding claim 5, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	 Rothberg further teaches the training device is configured to determine whether a region of interest is set on an ultrasonic image frozen on the display unit (“computing device” [0007]-[0012], [clm 1]; “target anatomical view” comprising “anatomical feature 402” and “anatomical feature characteristic 404” [0009], fig. 4 and assoc par), based on an ultrasonic imaging mode (“the identified anatomical view may be compared with the target anatomical view to determine whether they match” [0230]; the computing device is trained to determine whether the ultrasound image contains the target anatomical view based on the comparison [0230] [see claim 4 rejection]).
	Regarding claim 6, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 5.
	Rothberg further teaches the training device is configured to determine that a region of interest is set on the ultrasonic image (“computing device may employ an automated image processing technique, such as a deep learning technique, to determine whether the ultrasound image contains the target anatomical view.” [0230]; [see claim 5 rejection]),
	but Rothberg fails to explicitly teach a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode.
	However, in the same field of endeavor, Hope Simpson teaches determining that a region of interest is set on the ultrasonic image in a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode (“the ultrasound imaging system may be configured to produce B-mode imaging data as the second type of imaging data, and to produce Doppler imaging data, vector flow imaging data, elastography imaging data, … one or more diagnostic indicators associated with the B-mode imaging data, or any combinations thereof as the first type of imaging data.” [0006]; “elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; the system can incorporate Doppler imaging data, vector flow imaging data (i.e. blood flow mode), elastography imaging data (i.e. elastic mode) or a combination of data to train the neural network to discern a region of interest [see claim 1, 5 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus and model training taught by Rothberg with a case where the ultrasonic imaging mode is a blood flow mode or an elastic mode as taught by Hope Simpson. Conventional ultrasound systems may benefit from improvements; for example, conventional signal processing components implement model-based algorithms, some of which may be imperfect and thus only provide approximations. Limitations of pre-programmed algorithms and hardware may introduce image artifacts or other shortcomings in the system output (Hope Simpson [0003]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).
	Regarding claim 7, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	 Rothberg further teaches the training device is configured to generate the trained model by training a neural network in association with the region of interest on the ultrasonic image as the teaching data (“a trained neural network” [0006]; “multi-layer neural network” [0009], [0013]; “model may be trained using a database of annotated ultrasound images” [0006]; “providing the ultrasound image as an input” [0009], fig. 14 and assoc par; the annotations indicate if images contain the target anatomical view (i.e. region of interest) which is used to train the neural network [0006]-[0013] [see claim 1, 2 rejections]).
	Regarding claim 8, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	 Rothberg further teaches a storage unit configured to store the trained model generated by the training device (“The memory circuitry 1507 may be used for storing programs and data during operation of the ultrasound system” [0303]; examiner interprets programs and data used during ultrasound system operation as comprising the generated trained models).
	Regarding claim 9, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	 Rothberg further teaches the training device is installed outside the ultrasonic diagnostic apparatus (“the App may employ a trained model, such as a trained neural network” [0006]; “a deep learning technique is implemented in an App…execution of the App may be at a local or a remote device” [0146], figs. 15A, 15B and assoc par; examiner interprets the App as a remote training device, wherein computations are performed remotely and results transmitted to the operator [0146]).
	Regarding claim 10, teaches the ultrasonic diagnostic apparatus according to claim 9.
Rothberg further teaches the training device is configured to perform training with regions of interest set by a plurality of ultrasonic diagnostic apparatuses as the teaching data (“computing device 1502 may communicate with one or more external devices via the network … these external devices may include servers 1518, workstations 1520, and/or databases 1522. The computing device 1502 may communicate with these devices to, for example, off-load computationally intensive tasks… computing device 1502 may send an ultrasound image over the network 1516 to the server 1518 for analysis (e.g., to identify an anatomical feature in the ultrasound image … and receive the results of the analysis from the server 1518” [0313], fig. 15B and assoc par; external devices (i.e. plurality of ultrasonic diagnostic apparatuses) are in communication with the training device to off-load performance of computationally intensive tasks (e.g. training the neural network using labeled training data), and can be loaded and accessed via the database [0261]-[0263] [0310]-[0313]). -3-Amendment for Application No.: 17/103756Attorney Docket: 10209630US01
	Regarding claim 11, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 1.
	 Rothberg further teaches the inference unit is configured to set the region of interest by using the trained model (“generate an instruction regarding how the operator should reposition the ultrasound device” [0006]; the processor drives functions (e.g. the trained model instruction, training the neural network, etc.), analyzes received images and produces instructions to set a target anatomical view (i.e. region of interest) [0006]-[0009]),
	but Rothberg fails to explicitly teach the identification and setting of a blood flow region.
	However, in the same field of endeavor, Hope Simpson teaches identifying a blood flow region on the new generated ultrasonic image and setting the region of interest on the blood flow region by using the trained model (“elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; “human hearts from multiple test subjects could be scanned … and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition.” [0050]; the neural network is trained using ultrasound images of the human heart (i.e. blood flow region) to identify cardiac chambers [see claim 1, 3 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus taught by the combination of references above with the blood flow regions as taught by Hope Simpson. Acquisition of ultrasound images typically requires considerable skill, since a technician operating an ultrasound device needs to know where the anatomical structure to be imaged is located and how to properly position the ultrasound device to capture a medically relevant ultrasound image of the anatomical structure (Rothberg [0004]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).
	Regarding claim 12, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 1.
	Rothberg teaches generating a region of interest and the inference unit ([see claim 1 rejection]), but Rothberg fails to explicitly teach generating a blood flow image.
	However, in the same field of endeavor, Hope Simpson teaches a blood flow image generation unit configured to generate a blood flow image for the region of interest set by the inference unit (“a display processor configured to generate an ultrasound image using the imaging data provided by the neural network” [clm 5]; “The color data, also referred to as Doppler image data, may then be coupled the scan converter 130 where the Doppler image data is converted to the desired image format and overlaid on the B-mode image of the tissue structure containing the blood flow to form a color Doppler image.” [0028]; “The imaging data and/or tissue information output by the neural network may include B-mode imaging data, Doppler imaging data, vector flow imaging data,” [0053]; [see claim 1, 3 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus and model training taught by Rothberg with the blood flow image as taught by Hope Simpson. Ultrasound is a widely used imaging modality in medical imaging, however conventional signal processing components may have hardware limitations, or implement physical models which possess imperfections. Techniques for simplifying operation of an ultrasound imaging system without sacrificing image and/or diagnostic information quality may thus also be desirable (Hope Simpson [0001]-[0004]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
	Regarding claim 13, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 1,
	but Rothberg fails to explicitly teach a transmission and reception direction setting unit.
	However, in the same field of endeavor, Hope Simpson teaches a transmission and reception direction setting unit configured to set a transmission and reception direction of an ultrasonic wave for generating a blood flow image based on the region of interest set by the inference unit (“Another function which may be controlled by the transmit controller 420 is the direction in which beams are steered.” [0045]-[0060]; “the imaging data may include vector flow imaging data, which may be used to produce a flow image providing a graphical representation of transmit-beam-independent velocities of the tissue (e.g., blood flow) within the field of view” [0008], fig. 3 and assoc par; [see claim 1, 12 rejections]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by implementing a transmission and reception direction setting unit as taught by Hope Simpson. Techniques for simplifying operation of an ultrasound imaging system without sacrificing image and/or diagnostic information quality may thus also be desirable (Hope Simpson [0001]-[0004]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
	Regarding claim 17, Rothberg teaches a training device (“computing device” [0007]-[0012]), comprising
	a processor configured to generate a trained model by performing training for a region of interest on an ultrasonic image using teaching data including the region of interest inferred on the ultrasonic image (“model may be trained using a database of annotated ultrasound images” [0006]; “the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by providing the ultrasound image as an input to a multi-layer neural network” [0009]-[0013]; “the host device comprises a processor and memory” [0101]; [see claim 1, 2 rejections]),-4-Amendment for Application No.: 17/103756
	but Rothberg fails to explicitly teach a blood flow image.
	However, in the same field of endeavor, Hope Simpson teaches a processor configured to generate a trained model by performing training for a region of interest on an ultrasonic image using teaching data including the region of interest corresponding to a blood flow image and inferred on the ultrasonic image (“processor 150” [0030], fig. 1 and assoc par; “the input training arrays, Xi, may be formed from any desired type of image data (e.g., flow image data, elastography image data) surrounding point in a region of interest in an image.” [0036], fig. 2 and assoc par; “elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; the neural network is trained using flow image data within a region of interest [see claim 1 rejection]).-4-Amendment for Application No.: 17/103756
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the blood flow image as taught by Hope Simpson. Ultrasound is a widely used imaging modality in medical imaging, however conventional signal processing components may have hardware limitations, or implement physical models which possess imperfections. Techniques for simplifying operation of an ultrasound imaging system without sacrificing image and/or diagnostic information quality may thus also be desirable (Hope Simpson [0001]-[0004]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
	Regarding claim 18, Rothberg teaches an ultrasonic image display method (“A method, comprising … obtaining an ultrasound image containing the target anatomical view” [clm 11]; “a computing device 404 may display (via an integrated display 406) an ultrasound image 408” [0198], fig. 4 and assoc par) comprising: 
	generating an ultrasonic image of a subject (“The computing device may, in turn, use the received ultrasound data to generate the ultrasound image” [0228]);
	inferring a region of interest on the ultrasonic image by using a trained model trained with a region of interest (“the at least one processor is configured to guide capture of the ultrasound image at least in part by determining whether the other ultrasound image contains an anatomical view of the subject within a target region of the subject.” [0023], fig. 4 and assoc par; “(a) receiving, by a host device, ultrasound image data generated by a ultrasound probe …; and (b) comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data.” [0101], fig. 14 and assoc par; [see claim 1 rejection]); and 
	displaying the region of interest as superimposed on theconfigured to overlay the at least one medical parameter onto the ultrasound image of the subject to form a composite image” [0073], fig. 4 and assoc par; “a display” [0008]; “Display Screen 1508” fig. 15B and assoc par; the region of interest is overlaid on the acquired ultrasound image [see claim 1 rejection]),
	but Rothberg fails to explicitly teach a blood flow image.
	However, in the same field of endeavor, Hope Simpson teaches generating an ultrasonic image of a subject (“when executed cause the processor to perform a machine-trained algorithm for producing ultrasound images and/or outputting tissue information” [0032], fig. 1 and assoc par);
	inferring a region of interest on the ultrasonic image by using a trained model trained with a region of interest corresponding to a blood flow image (“the neural network may be trained to provide flow imaging data (e.g., beam-angle dependent or beam-angle independent velocity information) directly from the echo signals and/or beamformed signals, while the system produces an anatomy image for overlay therewith using the pre-programmed or model-based processing components in processor 150.” [0033]; “the input training arrays, Xi, may be formed from any desired type of image data (e.g., flow image data, elastography image data) surrounding point in a region of interest in an image.” [0036], fig. 2 and assoc par; “elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; color Doppler has been interpreted as blood flow image, system implements a neural network trained using flow image data (i.e. blood flow image data) of a region on interest as teaching data [see claim 1 rejection]);
	generating a blood flow image in the inferred region of interest (“a display processor configured to generate an ultrasound image using the imaging data provided by the neural network” [clm 5]; The imaging data and/or tissue information output by the neural network may include B-mode imaging data, Doppler imaging data, vector flow imaging data,” [0053]; [see claim 1 rejection]); and 
	displaying blood flow image in the region of interest as superimposed on theto cause a display to display the ultrasound image.” [clm 7]; “The color data, also referred to as Doppler image data, may then be coupled the scan converter 130 where the Doppler image data is converted to the desired image format and overlaid on the B-mode image of the tissue structure containing the blood flow to form a color Doppler image.” [0028]; the display is configured to display a color Doppler image by overlaying Doppler image data onto the region of interest of the B-mode image). 
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Rothberg with the blood flow image as taught by Hope Simpson. Acquisition of ultrasound images typically requires considerable skill, since a technician operating an ultrasound device needs to know where the anatomical structure to be imaged is located and how to properly position the ultrasound device to capture a medically relevant ultrasound image of the anatomical structure (Rothberg [0004]). Conventional ultrasound systems may benefit from improvements; for example, conventional signal processing components implement model-based algorithms, some of which may be imperfect and thus only provide approximations. Limitations of pre-programmed algorithms and hardware may introduce image artifacts or other shortcomings in the system output (Hope Simpson [0003]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).
	Regarding claim 19, Rothberg teaches a storage medium storing a program for causing a computer to perform the ultrasonic image display method according to claim 18 (“At least one non-transitory computer-readable storage medium storing processor-executable instructions” [clm 30], [0021], [0056], [0083], [0099]; “The processor-executable instructions, when executed by at least one processor, cause the at least one processor to: receive medical information about a subject; identify, based on the received medical information, a target anatomical view of the subject to be imaged by the ultrasound device; obtain an ultrasound image containing the target anatomical view captured by the ultrasound device” [0099]; “The ultrasound devices described herein may be implemented in any of a variety of physical configurations including as part of a handheld device (which may include a screen to display obtained images” [0337]; the computer-readable storage medium is interpreted as capable of instructing the device to display the obtained ultrasound images [0337] [see rejection to claim 18]).
	Regarding claim 20, Rothberg teaches an ultrasonic diagnostic apparatus (“An apparatus, comprising: at least one processor configured to: obtain an ultrasound image of a subject; and generate a diagnosis” [clm 1]) comprising: 
	a memory storing a program (“the host device comprises a processor and memory” [0101]; “memory” [0301]-[0310], figs. 15A-15B and assoc par); and 
	one or more processors which, by executing the program (“the host device comprises a processor and memory” [0101]), function as:
		an ultrasonic image generation unit configured to generate an ultrasonic image of a subject (“an ultrasound device to capture medically relevant ultrasound images” [0005], [abst.]; “The computing device may, in turn, use the received ultrasound data to generate the ultrasound image. Additionally (or alternatively), the ultrasound image may be generated by the ultrasound device and the computing device may retrieve the ultrasound image from the ultrasound device.” [0228], fig. 15B and assoc par; ultrasound images are generated by the computing device (comprised of processor, processing circuitry, etc.) using ultrasound data obtained by ultrasound device [0307]-[0316]);
		an inference unit configured to infer a region of interest on the ultrasonic image generated by the ultrasonic image generation unit, by using a trained model trained with a region of interest as teaching data (“the at least one processor is configured to guide capture of the ultrasound image at least in part by determining whether the other ultrasound image contains an anatomical view of the subject within a target region of the subject.” [0023], fig. 4 and assoc par; “(a) receiving, by a host device, ultrasound image data generated by a ultrasound probe …; and (b) comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data.” [0101], fig. 14 and assoc par; the device uses ultrasound images of the heart to train a model to identify regions of interest and blood flow values [see claim 1 rejection]); and 
		a display unit configured to display the region of interest inferred by the inference unit as superimposed on the ultrasonic image generated by the ultrasonic image generation unit (“configured to overlay the at least one medical parameter onto the ultrasound image of the subject to form a composite image” [0073], fig. 4 and assoc par; “a display” [0008]; “Display Screen 1508” fig. 15B and assoc par; the region of interest is overlaid on the acquired ultrasound image [see claim 1 rejection]),
	but Rothberg fails to explicitly teach an elastic image.
	However, in the same field of endeavor, Hope Simpson teaches an ultrasonic diagnostic apparatus (“An ultrasound system” [clm 1]), comprising:
	a memory storing a program (“Channel Memory 121”, “Beamformer Memory 123” fig. 1 and assoc par); and
	one or more processor which (“processor 150” [0030], fig. 1 and assoc par), by executing the program, function as:
		an ultrasonic image generation unit configured to generate an ultrasonic image of a subject (“a processor … configured to execute instructions, which may be stored in computer-readable medium, and which when executed cause the processor to perform a machine-trained algorithm for producing ultrasound images and/or outputting tissue information” [0032], fig. 1 and assoc par);
		an inference unit configured to infer a region of interest on the ultrasonic image generated by the ultrasonic image generation unit, by using a trained model trained with a region of interest corresponding to an elastic image as teaching data (“the input training arrays, Xi, may be formed from any desired type of image data (e.g., flow image data, elastography image data) surrounding point in a region of interest in an image.” [0036], [clm 2], fig. 2 and assoc par; “elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; system implements a neural network trained using elastography image data (i.e. an elastic image as teaching data) of a region on interest [0026] [see claim 1 rejection]); 
		an elastic image generation unit configured to generate an elastic image in the region of interest inferred by the inference unit (“the neural network 160, which may be trained to produce one or more other types of imaging data such as flow imaging data, tissue elasticity imaging data, and others. The imaging data produced by the processor 150 may be used to generate an ultrasound image which also includes imaging data output from the neural network 160” [0026]; “neural network may be trained to provide elastography imaging data (e.g., tissue stiffness information) directly from the echo signals and/or beamformed signals, while the system produces an anatomy image for overlay therewith using the pre-programmed or model-based processing components in processor 150.” [0033]; elastography imaging data describing tissue elasticity is used to generate an elastography image for a region of interest [0033] [see claim 1 rejection]); and 
		a display unit configured to display the elastic image in the region of interest inferred by the inference unit as superimposed on the ultrasonic image generated by the ultrasonic image generation unit (“the processor is further configured to cause a display to display the ultrasound image.” [clm 7]; “neural network may be trained to provide elastography imaging data (e.g., tissue stiffness information) directly from the echo signals and/or beamformed signals, while the system produces an anatomy image for overlay therewith using the pre-programmed or model-based processing components in processor 150…the elastography imaging data (e.g., tissue stiffness information) may be coupled to the processor 150 (e.g., to the scan converter and the multiplanar reformatter or volume renderer) to arrange the tissue stiffness information in a desired format for display with the anatomy image produced based on B-mode data output by the B-mode processor.” [0033]; the display displays elastography image overlaid on the B-mode image region of interest [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound apparatus and model training taught by Rothberg with the elastic image as taught by Hope Simpson. Acquisition of ultrasound images typically requires considerable skill, since a technician operating an ultrasound device needs to know where the anatomical structure to be imaged is located and how to properly position the ultrasound device to capture a medically relevant ultrasound image of the anatomical structure (Rothberg [0004]). Limitations of pre-programmed algorithms and hardware may introduce image artifacts or other shortcomings in the system output (Hope Simpson [0003]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).
	Regarding claim 21, Rothberg teaches an ultrasonic image display method (“A method, comprising … obtaining an ultrasound image containing the target anatomical view” [clm 11]; “a computing device 404 may display (via an integrated display 406) an ultrasound image 408” [0198], fig. 4 and assoc par) comprising: 
	generating an ultrasonic image of a subject (“The computing device may, in turn, use the received ultrasound data to generate the ultrasound image” [0228]); 
	inferring a region of interest on the ultrasonic image, by using a trained model trained with a region of interest as teaching data (“the at least one processor is configured to guide capture of the ultrasound image at least in part by determining whether the other ultrasound image contains an anatomical view of the subject within a target region of the subject.” [0023], fig. 4 and assoc par; “(a) receiving, by a host device, ultrasound image data generated by a ultrasound probe …; and (b) comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data.” [0101], fig. 14 and assoc par);-5- Amendment for Application No.: 17/103756and 
	displaying the inferred region of interest as superimposed on the ultrasonic image (“configured to overlay the at least one medical parameter onto the ultrasound image of the subject to form a composite image” [0073], fig. 4 and assoc par; “a display” [0008]; “Display Screen 1508” fig. 15B and assoc par; [see claim 18 rejection]),
	but Rothberg fails to explicitly teach an elastic image.
	However, in the same field of endeavor, Hope Simpson teaches inferring a region of interest on the ultrasonic image, by using a trained model trained with a region of interest corresponding to an elastic image as teaching data (“the input training arrays, Xi, may be formed from any desired type of image data (e.g., flow image data, elastography image data) surrounding point in a region of interest in an image.” [0036], [clm 2], fig. 2 and assoc par; “elect samples of the beamformed RF signals (over single or multiple transmit/receive cycles) may be coupled to the neural network 160, e.g., via an input data selector 162, which is configured to select the appropriate sample of beamformed RF signals corresponding to the ROI.” [0041]; system implements a neural network trained using elastography image data (i.e. an elastic image as teaching data) of a region on interest [see claim 18, 20 rejections]);-5- Amendment for Application No.: 17/103756

	generating an elastic image in the inferred region of interest (“the neural network 160, which may be trained to produce one or more other types of imaging data such as flow imaging data, tissue elasticity imaging data, and others. The imaging data produced by the processor 150 may be used to generate an ultrasound image which also includes imaging data output from the neural network 160” [0026]; “neural network may be trained to provide elastography imaging data (e.g., tissue stiffness information) directly from the echo signals and/or beamformed signals, while the system produces an anatomy image for overlay therewith using the pre-programmed or model-based processing components in processor 150.” [0033]; [see claim 18, 20 rejections]);-5- and 
	displaying the blood flow image in the inferred region of interest as superimposed on the ultrasonic image (“the processor is further configured to cause a display to display the ultrasound image.” [clm 7]; “neural network may be trained to provide elastography imaging data (e.g., tissue stiffness information) directly from the echo signals and/or beamformed signals, while the system produces an anatomy image for overlay therewith using the pre-programmed or model-based processing components in processor 150…the elastography imaging data (e.g., tissue stiffness information) may be coupled to the processor 150 (e.g., to the scan converter and the multiplanar reformatter or volume renderer) to arrange the tissue stiffness information in a desired format for display with the anatomy image produced based on B-mode data output by the B-mode processor.” [0033]; [see claim 20 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Rothberg with the elastic image as taught by Hope Simpson. Acquisition of ultrasound images typically requires considerable skill, since a technician operating an ultrasound device needs to know where the anatomical structure to be imaged is located and how to properly position the ultrasound device to capture a medically relevant ultrasound image of the anatomical structure (Rothberg [0004]). A model that is trained with appropriate input and output data can produce flow imaging data, and derive other types of tissue information (e.g. tissue content or type, strain/stress data, identification of specific anatomical structures, within the imaged region, etc.) without the need for a physically-derived model to guide system operation (Hope Simpson [0020]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Hope Simpson as applied to claims 1-2 above, and further in view of Sharma et al (US9700219 B2, 2017-07-11; note that citations reference the related application US2015/0112182 A1, 2015-04-23) (hereinafter “Sharma”).
	Regarding claim 14, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 2.
	Rothberg further teaches the trained model and region of interest, but the combination of references above fails to explicitly teach training with a low echo region.
	However, in the same field of endeavor, Sharma teaches an apparatus for determining fractional flow reserve (FFR) for a stenosis of interest for a patient ([clm 10]), further teaching generating a trained model by performing training with a low echo region in the ultrasonic image and a region of interest on the low echo region as the teaching data (“trained deep neural network regressor” [clm 10], figs. 10-13 and assoc par; “training a machine-learning based mapping for determining FFR” [0009], figs. 1, 4, 11-12 and assoc par; “The anatomical features extracted from the medical image data can also include parameters characterizing the morphology of the stenosis, such as characteristics of calcification, characteristics of the plaque, characteristics of thrombus,” [0031], figs. 1-2 and assoc par; the hypoechoic regions disclosed (e.g. calcification, plaque, etc.) are interpreted as the low echo region, and are extracted from medical image data to train the neural network to identify a stenosis of interest (i.e. region of interest) [0029]-[0031]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by training with a low echo region as taught by Sharma. Systems and methods have been established that utilize machine learning to assess hemodynamic indices from medical image data (Sharma [0005]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).
	Regarding claim 15, Rothberg in view of Hope Simpson teach the ultrasonic diagnostic apparatus according to claim 1.
	Rothberg further teaches the trained model and region of interest, but the combination of references above fails to explicitly teach identification of a low echo region.
	However, in the same field of endeavor, Sharma teaches the inference unit is configured to identify a low echo region on the new generated ultrasonic image and set the region of interest on the low echo region by using the trained model (“The anatomical features extracted from the medical image data can also include parameters characterizing the morphology of the stenosis, such as characteristics of calcification, characteristics of the plaque, characteristics of thrombus,” [0031], figs. 1-2 and assoc par; “a set of features is extracted for each training instance” [0029]; “in a fully-automated feature extraction approach, one or more underlying image processing algorithms to first detect the anatomical region of interest and then extract the anatomical features” [0038]; trained deep neural network regressor (i.e. the trained model) detects the features before extraction (i.e. identification), examiner interprets the extraction of anatomical features as setting a region of interest [0038] [see claim 14 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above by identifying and setting a low echo region as taught by Sharma. Systems and methods have been established that utilize machine learning to assess hemodynamic indices from medical image data (Sharma [0005]). These technology improvements may enable focused diagnosis, early detection and treatment of conditions by an ultrasound system (Rothberg [0211]).

Response to Arguments
Applicant’s arguments, see p.7-9, filed 6/6/2022, with respect to the rejections of Claims 1, 2, 4, 5, 7-9, and 16-19 under 35 U.S.C. 102 and claims 3, 6, 11, and 14-15 under 35 U.S.C. 103 have been fully considered. The applicant’s arguments pertaining to the rejection under 35 U.S.C. 102 are persuasive, and therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
Regarding the claim rejections under 35 U.S.C. 102, applicant argued the following:
	Claim recites, among other features, "an ultrasonic image generation unit configured to generate an ultrasonic image of a subject; 
an inference unit configured to infer a region of interest on the ultrasonic image generated by the ultrasonic image generation unit by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data; a blood flow image generation unit configured to generate a blood flow image in-7- Amendment for Application No.: 17/103756Attorney Docket: 10209630US01the region of interest inferred by the interference unit; and a display unit configured to display the blood flow image in the region of interest inferred 
	In Claim 1, a region of interest on the ultrasonic image is inferred by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data." In contrast, Rothberg teaches "The model may be trained using a database of annotated ultrasound images. The annotations for each of the ultrasound images may comprise, for example, an indication of whether the ultrasound image was a medically relevant ultrasound image (e.g., an ultrasound image of a target anatomical plane) or a medically irrelevant ultrasound image (e.g., an ultrasound image captured by an improperly positioned ultrasound device). If the ultrasound image is medically irrelevant, the annotation may further include an indication of the error associated with the positioning of the ultrasound device that caused the captured ultrasound image to be medically irrelevant (e.g., too high, too low, too clockwise, too counter-clockwise, too far left, too far right). Thereby, the trained model may recognize these medically irrelevant images and generate an instruction regarding how the operator should reposition the ultrasound device to capture a medically relevant ultrasound image" (see paragraph [0006]). Rothberg fails to teach, disclose, or suggest inferring a region of interest by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data. 
	As Rothberg fails to teach every element as arranged, Claim 1 is patentable in view of Rothberg. Claims 2, 4, 5, and 7-9 are patentable based on at least their dependencies from Claim 1. Claims 17 and 18 are patentable based on at least the same reasons applied to Claim 1. Claim 19 is patentable based on at least its dependency from Claim 18 is patentable based on at least its dependency from Claim 18. Applicant respectfully requests reconsideration and withdrawal of the rejections of Claims 1, 2, 4, 5, 7-9, and 17-19. 
Amendment for Application No.: 17/103756 
Regarding the claim rejections under 35 U.S.C. 103, applicant argued the following:
As discussed above, Attorney Docket: 10209630US01Rothberg fails to teach or suggest every element as recited in Claim 1. Sharma has not been shown to overcome the deficiencies of Rothberg. Therefore, Claims 3, 6, 11, 14, and 15 are patentable based on at least their dependencies from Claim 1. Applicant respectfully requests reconsideration and withdrawal of the rejections of Claims 3, 6, 11, 14 and 15. 

	Examiner agrees that Rothberg does not explicitly teach inferring a region of interest by using a trained model trained with a region of interest corresponding to a blood flow image as teaching data. However, Rothberg in view of Hope Simpson does teach training a model with a region of interest corresponding to a blood flow image as teaching data. 
	Specifically, Hope Simpson teaches training a neural network to identify a region of interest using Doppler image data to overlay a color Doppler image over a B-mode image (i.e. a blood flow image) within the region of interest ([see claim 1 rejection]). The neural network is trained using the desired image data (e.g. flow image data, elastography image data) as inputs, which correspond to a subset of spatial positions within the ultrasound image. These signals represent a region of interest in the imaged tissue that define boundaries of the color Doppler image. The system then generates the blood flow image by combining the data output from the neural network and overlays the Doppler image on the acquired B-mode image.
	In light of the applicant’s remarks and the new matter introduced in the amendments to the claims, the examiner has provided new grounds of rejection under 35 U.S.C. 103. Claims 1-15 and 17-19 remain rejected under 35 U.S.C. 103 for the reasons provided above. Additionally, claims 20-21 are also rejected under 35 U.S.C. 103 as provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793